DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the communication filed on 05/15/2018.
3.	Acknowledgment is made of Continuing Data: This application is a CON of 16/828,710 filed 03/24/2020, now ABN.  This application is a CON of 16/193,114 filed 11/16/2018, now PAT 10,713,030; which is a CON of 15/939,656 filed 03/29/2018, now PAT 10,152,314; which a CON of 15/588,126 filed 05/05/2017, now PAT 10,620,930.
4.	Claims filed 09/15/2020 (Preliminary Amendment) have been acknowledged.  Claims 1-20 have been cancelled.  Claims 21-40 have been newly added.  Claims 21-40 are pending in the application.  

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 07/06/2020 and 08/31/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 36-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim(s) 37-40 recite: “... a non-transitory machine readable medium...” however, per Applicants’ specifications, paragraph [0136] states: “Such computer-usable or computer-readable media can be referred to as non-transitory memory or media…  With the broadest reasonable interpretation in the light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP § 2111), the claim as a whole covers both transitory and non-transitory media (See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2).  Appropriate correction is required by cancelling in the specifications: “Such computer-usable or computer-readable media can be referred to as non-transitory memory or media…” or amending to define the non-transitory to be the computer-readable media or non-transitory machine-readable media.  To expedite a complete examination of the instant application the claims rejected under U.S.C. 101 (non-statutory) above are further rejected as set forth below in anticipation of application amending these claims to place them within the four categories of invention.  Appropriate correction is required.
Double Patenting 
7. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

8.	Claim(s) 21-40 of the instant application are rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,713,030; over claims 1-17 of U.S. Patent No. 10,152,314; and over claims 1-11 of U.S. Patent No. 10,620,930.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.  This is a non-provisional non-statutory obviousness type double patenting rejection.
The examiner recognizes that the instant application discloses a broader version for managing software assets, in which it does not include the specifics of using uninstalling, potential cost, and display as presented on Patents 10,713,030; 10,152,314 and 10,620,930.  However, one of ordinary skill in the art would recognize that they are functionally similar and not patentably distinct from each other; the claims as presented can be instrumented individually, or in are obvious variations of the invention defined in the claim of instant application: 16/921,262. Consequently, claims 21-40 are non-provisionally rejected on the ground of non-statutory obviousness type double patenting, as being unpatentable over claims stated in the rejection above.  

Claim Rejections – 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 


12.	Claims 21-24, 26-28, 31-33, 35-37 and 39-40 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 103(a) as being unpatentable over the combination of Hu et al. (Pub. No. US 2018/0097744 A1; hereinafter referred to as Hu), in view of Read et al. (Pub.No. US 2005/0049973 A1; hereinafter referred to as Read).
Claims 1-20 (Cancelled).

As per claim 21, Hu discloses a platform-as-a-service system operable to manage software entitlements in a computing network, the system comprising: 
a memory; and a processor, wherein the memory includes instructions executable by the processor to cause the system to perform operations (See Fig. 5) comprising: determining patterns of software usage for the identified plurality of software packages installed on the one or more computing devices within the computing network based at least in part on data received (See paragraph [0006] -  analyze patterns); predicting future usage of each of the plurality of software packages based on the determined patterns of software usage (See paragraph [0006] – generate prediction model based on the usage data); determining a reallocation based on the predicted future usage of the plurality of software packages; and generating instructions to implement the reallocation (See paragraphs [0006-0007], and Fig. 4 - forecasting model generated for allocation of resources based on usage).
Although Hu discloses a system, in which usage data is acquired to generate a model to allocate/reallocate resources; Hu does not explicitly states - invoking one or more discovery probes to identify a plurality of software packages installed on one or more computing devices within the computing network; inclusion of software entitlements for the plurality of software packages installed.
Read discloses an automated management of software entitlements (software licenses) based on usage to enable or disable (install/uninstall/reallocate) said software – invoking one or more discovery probes to identify a plurality of software packages installed on one or more computing devices within the computing network; inclusion of software entitlements for the plurality of software packages installed (See Fig. 1a).
Hu and Read are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Hu’s prediction model; and combine it with Read’s entitlements management; thus, enables ubiquitous, convenient, and automatic resource provision with minimal management effort or service provider interaction in a reliable manner, by managing efficient and optimal usage of application’s software entitlements, in order to lower the overall cost by reducing licensing procedures in a 
As per claim 22, Hu and Read disclose the system of claim 21 (See claim 21 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Hu discloses wherein identifying the plurality of software packages comprises identifying a product name, a product version, a publisher name, a user identifier, a usage time of day, or a usage count, or any combination thereof, for the plurality of software packages installed on the one or more computing devices within the computing network (See paragraph [0008] – time and usage count).

As per claim 23, Hu and Read disclose the system of claim 21 (See claim 21 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Read discloses wherein determining the reallocation of software entitlements comprises determining one or more per-user entitlements, or one or more per-device entitlements, or a combination thereof (See Figs. 1a-1c – per-user or per-device).

As per claim 24, Hu and Read disclose the system of claim 21 (See claim 21 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Hu discloses wherein predicting future usage of each of the plurality of software packages is based on one or more machine learning techniques (See paragraph [0007] – machine learning model).

the system of claim 21 (See claim 21 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the operations comprise: determining, based on the predicted future usage of each of the plurality of software packages (See paragraph [0006] - prediction model).
	However, as stated in the rejection above, Hu does not explicitly states - an additional number of software entitlements to procure.
	Read discloses an automated management of software entitlements (software licenses) based on usage to enable or disable (install/uninstall/reallocate) said software – an additional number of software entitlements to procure (See Fig. 1a-1b – procure more entitlements).
Hu and Read are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Hu’s prediction model; and combine it with Read’s entitlements management; thus, enables ubiquitous, convenient, and automatic resource provision with minimal management effort or service provider interaction in a reliable manner, by managing efficient and optimal usage of application’s software entitlements, in order to lower the overall cost by reducing licensing procedures in a cloud environment.

a method and are rejected with the same reasoning as applied hereinabove

As per claim 32, Hu and Read disclose the method of claim 27 (See claim 27 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Read discloses wherein the reallocation of software entitlements comprises dynamically allocating or deallocating license rights (See Figs. 1a-1b).

As per claim 33, Hu and Read disclose the method of claim 27 (See claim 27 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Hu discloses wherein the operations comprise: selecting an identified software package of the plurality of software packages to be a software reallocation candidate based on the predicted future usage of the identified software package (See paragraph [0006] – application/resource).
 	However, as stated in the rejection above, Hu does not explicitly states - reallocating the software entitlements for the identified software package.
	Read discloses an automated management of software entitlements (software licenses) based on usage to enable or disable (install/uninstall/reallocate) said software – reallocating the software entitlements for the identified software package (See Fig. 1a-1b – procure more entitlements).
Hu and Read are directed to software program development, which are analogous prior art.


As per claim 35, Hu and Read disclose the method of claim 33 (See claim 33 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein selecting the identified software package of the plurality of software packages to be the software reallocation candidate is based on the patterns of software usage for the identified software package (See rejection above) indicating levels of usage of the identified software package below a threshold (See Read’s Fig. 1a – thresholds).

Claims 36-40 are essentially the same as claims 21-23 and 26 except they set forth the claimed invention as a non-transitory machine readable medium and are rejected with the same reasoning as applied hereinabove.

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Accola et al. – Patent No. US 8,997,108 B2; which teaches: Analysis of operator graph and dynamic reallocation of a resource to improve performance.

Allowable Subject Matter
14.	Claims 25, 29-30, 34 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to disclose the limitations: "controlling, based on the determined reallocation of software entitlements and generated instructions, the one or more computing devices within the computing network to uninstall a software reallocation candidate…wherein identifying the plurality of software packages installed comprises using normalization rules to match a variation of descriptions of the plurality of software packages…wherein the one or more discovery probes collect data from a number of customer computing networks within the computing network to update the normalization rules…wherein selecting the identified software package of the plurality of software packages to be the software reallocation candidate is based at least in part on a determination that the identified software package installed is a per-device entitlement, and wherein the identified software package installed is a copy of the identified software package installed by on multiple resources… wherein the operations further comprise: selecting an identified software package of the plurality of software packages to be a software reallocation candidate based on the predicted future usage of the identified software package, wherein the predicted future usage is based on the patterns of software usage for the identified software package indicating levels of usage of the identified software package 

15.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        03/12/2021.